      Case 6:19-cv-00642-ADA-JCM Document 35 Filed 06/02/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


BLAKELEY TURNER, DAMON                          §
BROOKS, DEANDRA SIMPSON,                        §
SHAMIYAN WALTON, MICHAEL                        §           CIVIL NO. 6-19-CV-00642-ADA
HARRIS, ANITA SIMPSON,                          §
             Plaintiffs,                        §
                                                §
v.                                              §
                                                §
CINCINNATI INSURANCE                            §
COMPANY,                                        §
             Defendant.                         §



      ORDER DENYING PLAINTIFFS’ MOTION FOR LEAVE TO INTERVENE

       Before the Court is Levy’s Opposed Motion for Leave to Intervene. ECF No. 27.

Defendant filed a Response to the Motion, after which Levy filed a Reply brief. ECF Nos. 32,

33. After reviewing the briefs, the case law, and the case file, the Court finds that Plaintiffs’

Motion should be DENIED for the reasons that follow.

                                       I.     BACKGROUND

       On March 12, 2020, the Court granted Defendant’s summary judgment on two bases: (1)

Plaintiffs lacked standing to bring a direct action against Defendant because they did not obtain

an adversarial judgment or an assignment from the insureds, and (2) the Policy did not cover the

Bartlett Lawsuit because it constituted a single Claim with the Nelson Lawsuit, which was made

prior to the Policy’s policy period. ECF No. 21 at 5–10. Four days later, the Court entered final

judgment. ECF No. 22.

       On April 6, 2020, Plaintiffs filed a motion in the underlying state court (the “Transfer

Motion”) to obtain “ownership” of any coverage claims held by ATI Enterprises, Inc, ATI

Acquisition Company, and Ability Holdings, Inc. (collectively, “ATI”). ECF No. 27-3 at 1.

                                               1
      Case 6:19-cv-00642-ADA-JCM Document 35 Filed 06/02/20 Page 2 of 3




Plaintiffs further sought appointment of a receiver, Charles Levy, of the claims on Plaintiffs’

behalf. Id. at 12. Plaintiffs did not notify anyone associated with ATI or CIC of the Transfer

Motion. Id. at 9. Nor did Plaintiffs disclose to the state court this coverage litigation or this

Court’s summary judgment decision. Id. at 5–9.

       Three days later, Plaintiffs filed a Motion to Alter Judgment in this Court, thereby

extending their time to appeal the Court’s summary judgment order. ECF No. 23. Plaintiffs’

motion asserted that this Court’s decision constated a manifest error of law or fact, Id.

       On April 21, 2020, the underlying state court granted Plaintiffs’ Transfer Motion (the

“Transfer Order”) because “such policies may provide coverage” for the default judgment in the

Nelson Lawsuit. ECF No. 27-4 at 1. Thus, the court transferred “all claims and causes of action

Plaintiffs or nominal defendant ATI may have arising out of the [Bartlett Lawsuit]” to the

receiver, Levy. Id. As a result, Levy, acting by and through the same counsel as Plaintiffs’

counsel, moved for leave to intervene in this action on April 23, 2020. ECF No. 27 at 6.

                                      II.     LEGAL STANDARD

       Rule 24(b) states “on timely motion, the court may permit anyone to intervene who: . . .

(b) has a claim or defense that shares with the main action a common question of law or fact.”

Fed. R. Civ. P. 24(b)(1)(B). Permissive intervenors must show: (1) an independent ground for

subject matter jurisdiction, (2) a timely motion, and (3) a claim or defense that has a question of

law or fact in common with the main action. In re Enron Corp. Sec., Derivative & Erisa” Litig.,

229 F.R.D. 126, 130 (S.D. Tex. 2005).




                                                 2
      Case 6:19-cv-00642-ADA-JCM Document 35 Filed 06/02/20 Page 3 of 3




                                            III.       ANALYSIS

       Defendant urges this Court to deny the Motion because the proposed intervention serves

no purpose. Specifically, Defendants point out that Levy merely seeks to relitigate the Court’s

finding that no insurance coverage is available under the policy. See ECF No. 21 at 10.

       Levy does not directly contest Defendant’s argument that no insurance coverage is

available under the policy. See ECF No. 27, 33. Instead, Levy only argues that this Motion

would fix the lack of standing found in the motion for summary judgment. Id. Levy states that

Plaintiffs have an economic stake in the outcome of the coverage determination; thus, in order to

assert Plaintiffs’ cause of action, Levy needs to be a party to this lawsuit. ECF No. 27 at 4.

       The Court rejects Levy’s request to intervene in this lawsuit. As stated in the motion for

summary judgment, this Court found that the Nelson Lawsuit and the Bartlett Lawsuit were

sufficiently related to constitute a single claim under the policy’s provisions. ECF No. 21 at 10.

Because they constitute a single claim, neither Plaintiffs nor Levy have a claim for coverage

under the insurance policy. Id. Thus, intervention under Rule 24 would not cure the situation for

Plaintiffs’ stated causes of action against Defendant. Accordingly, the Court denies Levy’s

Motion.

                                         IV.       CONCLUSION

       Based on the foregoing, the Court DENIES Levy’s Motion to Intervene.

SIGNED this 2nd day of June, 2020.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE




                                                   3
